Citation Nr: 1021473	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-18 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1976, May 1985 to June 1988, and August 1988 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which continued a 10 percent evaluation 
for hypertension, a 10 percent evaluation for arthritis of 
the lumbar spine, and a noncompensable evaluation for a 
healed fracture of the left femur.  In January 2006, the 
Veteran submitted a notice of disagreement for the issue of 
hypertension, and subsequently perfected his appeal in 
May 2006.

The issue of entitlement to service connection for 
hypothyroidism has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See VA Form 9, May 2006.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
for hypertension.

The Veteran was examined for his hypertension most recently 
in August 2005.  Since the time of that examination, there 
has been no additional medical evidence submitted to 
demonstrate the current severity of the Veteran's 
hypertension.  Additionally, in a May 2010 brief, the 
Veteran's representative indicated that the current severity 
of the Veteran's hypertension was not accurately reflected by 
the nearly 5 year old examination and has progressively 
worsened.  The Veteran's representative requested that the 
Veteran be afforded a new VA examination to determine the 
current level of severity of his service-connected 
hypertension.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  In light of the 
extended period of time since the Veteran's last examination, 
the lack of other medical evidence for this time period, and 
the representative's assertions that the August 2005 
examination does not reflect the current severity of the 
Veteran's hypertension, the Board finds that a new VA 
examination is warranted to determine the current state of 
the Veteran's hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records 
should be obtained and added to the claims 
folder.

2.  Thereafter, the Veteran should be 
scheduled for a VA compensation 
examination with an appropriate examiner 
in order to determine the severity of his 
hypertension.  The claims folder must be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
examination report must reflect that such 
a review was conducted.  All indicated 
studies should be completed.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to a 
evaluation in excess of 10 percent for 
hypertension should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, the issue should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2009).

